ELECTRONIC RECORD
                                                                              6SS-/3T
                                                                               4 V* -IS
COA#       12-14-00205-CR                        OFFENSE:       3


           Charles Edward Lusk v. The State
STYLE:     ofTexas                               COUNTY:        Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   241st District Court



DATE: 4/30/2015                   Publish: NO    TCCASE#:       241-0127-14




                        IN THE COURT OF CRIMINAL APPEALS


         Charles Edward Lusk v. The State of
STYLE:   Texas                                       CCA#:


         PKO £E                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:    3Wu -2.^         t2^,/r                     SIGNED:                           PC:
             /
JUDGE:           /^                                  PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD